      Case 1:14-cv-06228-VSB-DCF Document 490 Filed 03/30/20 Page 1 of 3




                                            TYLER E. WREN OF COUNSEL
                                            p. 215.875.3098 m. 610.574.2073 twren@bm.net

                                       March 30, 2020
VIA ECF

The Honorable Debra C. Freeman
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: Master File C.A. No. 1:00 1898 (VSB), MDL No. 1358
       Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al., Case No.
       1:14-cv-06228-VSB-DCF
       Plaintiff’s Response to Supplemental Exhibits to Dkt. 438

Dear Judge Freeman:

       The Commonwealth of Pennsylvania (the “Commonwealth”) writes this letter in response
to Defendants’ Letter in supplementation to its Motion to Compel Production of Documents and
Testimony Withheld on Deliberative Process Grounds. ECF No. 489 (“Supplementation Letter”).

        By way of background, on January 4, 2019, Defendants filed a letter Motion seeking to
compel documents withheld by the Commonwealth based on the deliberative process privilege
(“DPP”) available to governmental entities. See ECF Nos. 438 and 442. The Commonwealth
opposed the Motion arguing the broad application of the DPP under Pennsylvania law. See ECF
No. 446. The Commonwealth also explained that it had withheld a mere 630 documents solely
for DPP out of the more than 926,000 produced and, in any event, that it had not withheld for
privilege any final policies or supporting facts. Id. The Defendants filed a reply in support of
their Motion on January 15, 2019. ECF No. 447.

        Now over fourteen months later, Defendants file a Supplementation Letter claiming that
“[t]he Commonwealth has continued to withhold documents and testimony based on improper
claims of ‘deliberative process privilege’ [and] the Commonwealth’s objections have impeded
Defendants’ efforts to obtain necessary discovery.” Defendants’ opposition to the
Commonwealth’s assertion of DPP continues to be without merit.

      Looking at the eight new documents at issue as set forth in three exhibits to Defendants’
Motion, it is clear that any assertion of DPP by the Commonwealth was proper in each instance:
      Case 1:14-cv-06228-VSB-DCF Document 490 Filed 03/30/20 Page 2 of 3
The Honorable Debra C. Freeman
March 30, 2020
Page 2 of 3


        Exhibit L: This exhibit highlights two entries in the Commonwealth’s privilege log for
documents produced in response to Defendants’ Natural Resource Damages discovery requests.
As stated in the privilege log, both documents were drafts and properly withheld because they
were proposed policies and procedures for “Conducting Ecological Impact Analyses and Natural
Resource Damage Assessments” that were never finalized or adopted. In short, they were
reflective of protected deliberations and not final adopted policies. Regardless, this discovery is
properly withheld by the Commonwealth because it is completely irrelevant. See September 23,
2019 Letter from Commonwealth counsel Tyler Wren to Bill Stack and Graham Zorn at 8-9,
attached hereto as Exhibit A (“Additionally, while we are producing case-specific non-privileged
NRD documents in an effort to avoid a dispute here, we want to reiterate our position that your
discovery is in no way relevant here. As we have previously advised you, the Commonwealth
has not adopted a formal NRD policy. Adopting a formal NRD policy was considered internally
over several years, but ultimately never adopted. Absent an adopted formal NRD policy by
which the Commonwealth might have voluntarily restricted its latitude in this area, how the
Commonwealth has proceeded in the past on a case-by-case basis in seeking and/or recovering
NRDs is simply not relevant.”).

        Exhibit M: Defendants’ motion as to this discovery is premature. To date, the
Commonwealth has not actually withheld any discovery implicated by this exhibit based solely
on DPP. This email chain reflects that during negotiations over certain Apex depositions sought
by Defendants, the Commonwealth noted that certain categories of topics which Defendants had
identified as reasons for the depositions would clearly implicate DPP. The primary issue being
hashed out in this email chain is whether Apex depositions are appropriate without Defendants
first meeting their burden to show the need for these depositions. See Tomaszewski v. City of
Philadelphia, 2018 WL 6590826, at *3 (E.D. Pa. Dec. 14, 2018) (“[T]he party requesting the
deposition of a high ranking government official must show that the proposed deposition is: (1)
likely to lead to the discovery of admissible evidence; (2) is essential to that party's case; and (3)
that this evidence is not available through any alternative source or less burdensome means.”).
That issue has not been resolved.

       Exhibit N: Defendants assertion that the Commonwealth’s counsel improperly withheld
testimony or documents during depositions on the basis of DPP is not correct.

           •   In the deposition of Patricia Allan, counsel for the Commonwealth merely
               instructed the witness not “to get into any deliberative process matters.” It does
               not appear that any information was actually withheld for DPP. ECF No. 489-1 at
               12-13.
     Case 1:14-cv-06228-VSB-DCF Document 490 Filed 03/30/20 Page 3 of 3
The Honorable Debra C. Freeman
March 30, 2020
Page 3 of 3

           •   In the deposition of Troy Allen Conrad, counsel for the Commonwealth correctly
               asserted that information from briefings made to the Secretary of the
               Pennsylvania Department of Environmental Protection about “statewide health
               standard being proposed” would reflect protected pre-decisional deliberations. Id.
               at 20-21.

           •   The document clawed back during the deposition of Randy Roush was in the
               context of a workgroup that was deliberating about the contents of final policy to
               be reflected in a technical guidance manual. The pre-decisional deliberations
               about the contents of the final technical guidance manual are clearly protected by
               the DPP. Id. at 27-29.

           •   As counsel explained during the deposition of Barbara Sexton, the
               Commonwealth clawed back an email chain because it was a “policy document --
               proposal documents working its way up the chain here in which the authors
               express various opinions as to what policy should be. This reflects the deliberative
               process.” Id. at 37.

           •   During the recent deposition of Jessica Lynn Shirley, counsel for the
               Commonwealth properly objected to questions about pre-decisional deliberations
               related to “effort[s] to put together minimum statewide construction standards for
               groundwater wells” and “maximum contaminant level for MTBE in drinking
               water.” Id. at 489-1 at 43-47.

     Defendants’ additional exhibits reflect again the proper assertion of the DPP by the
Commonwealth.

     Sincerely,


     Tyler E. Wren
     Special Counsel to the
     Commonwealth of Pennsylvania

     Attachments: Exhibits A
cc: All Counsel of Record via ECF
